Citation Nr: 9923818	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right foot disability, claimed as a result of Department of 
Veterans Affairs medical treatment.


REPRESENTATION

Appellant represented by:	Bobby T. Vance, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September to 
December 1975.

The instant appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi, which denied a claim for 
compensation under 38 U.S.C.A. § 1151 for a right foot 
disability.

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal as to an application to reopen a 
claim of entitlement to service connection for a right foot 
disorder.  However, as the veteran never completed his appeal 
by filing an appeal statement (VA Form 9 or its equivalent) 
as to that issue, it will not be addressed in this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

The appellant contends, in substance, that he should receive 
compensation benefits for injuries he received as a result of 
right foot surgery that was performed at a VA facility in 
July 1993.  He asserts that while undergoing right foot 
surgery on July 26, 1993, nerves in his foot were cut which 
resulted in pain, swelling, and discoloration of the right 
foot.

In his appeal statement dated April 17, 1998, the appellant's 
attorney requested a personal hearing before a member of the 
Board at a local VA office.  The Board notes that at some 
ROs, hearings employing "videoconferencing" techniques are 
now possible before the Board in lieu of a Travel Board 
Hearing.

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the appellant for 
a Travel Board or Board Videoconference 
hearing.  The RO should contact the 
appellant at his last known address of 
record and through his attorney and 
provide notice of the hearing.  

After the appellant and his attorney have been given an 
opportunity to appear at a Board hearing, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issue on appeal will be postponed until 
the remand action is completed.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



